Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
1.	Applicant’s election without traverse of Group I (claims 1-13) and Species SERPINA1 in the reply filed on 7/15/22 is acknowledged.
2.	The requirement is still deemed proper and is therefore made FINAL.
3.	Claims 6-7 and 14-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/15/22. Currently claims 1-5 and 8-13 are under consideration.

Information Disclosure Statement
4.	The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609 A(1) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the Examiner on form PTO-892 or Applicant on PTO-1449 cited the references they have not been considered.
5.	The Information disclosure Statements (IDS) filed on 5/31/19 has been considered as to the merits before the First Action. 

Nucleotide and/or Amino Acid Sequence Disclosures
6.	REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;



In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.


If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

7.	For example see section 00123 – GTEAABAMFLEAIPMSIPPEVKFNK does not have a corresponding SEQ ID NO:, section 00137, table 4, and figure 4. Please add the sequence identification numbers.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 1-5 and 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	A. 	Claim 1 line 1 is vague and indefinite in reciting “A method for treating a cancer subject”. This wording is ambiguous because it is not clear if the subject is required to have cancer or will simply be tested for cancer. Please clarify the test population. Appropriate correction is required. 
	B.	The claims define SERPINA1 as alpha-1-antitrypsin. However, the disclosure appears to define alpha-1-antitrypsin as AAT. It is not clear if the compositions are the same or are different. It is suggested that a single acronym is employed in order to eliminate ambiguity.  	C.	The term "corresponding" in claims 2 and 8-13 is a relative term which renders the claim indefinite.  The term "corresponding" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

It is not clear as to what will be considered corresponding ratios (i.e. detection of the same proteins in healthy controls, comparison to negative controls/blanks from the healthy subjects, or some other baseline measurement? It is suggested that the term “corresponding” is omitted from the claims in order to obviate the rejection. Appropriate correction is required. 
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claims 1, 4, 5, 8 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 


Enablement requires that the specification teach those in the art to make and use the invention without undue experimentation.  Factors to be considered in determining, whether a disclosure would require undue experimentation include 1) the nature of the invention, 2) the state of the prior art, 3) the predictability or lack thereof in the art, 4) the amount of direction or guidance present, 5) the presence or absence of working examples, 6) the quantity of experimentation necessary, 7) the relative skill of those in the art, and 8) the breadth of the claims.
In particular, claims 1, 4, 5, 8 and 9 are drawn to methods for treating a cancer subject comprising obtaining a dataset of two or more biomarker proteins and comparing ratios exemplified in subpopulations or healthy subjects. However, the specification does not teach rations involving the biomarker combinations that are claimed. The disclosure appears to only demonstrate that AAT (alpha-1-antitrypsin) ratios are elevated in stage 1 breast cancer, stage 2 lung cancer, non-Hodgkin’s lymphoma, stage 2b pancreatic cancer, and ovarian cancer (See Table 2 and Table 4). Yet AAT is not included in the claims. Therefore the invention reads on a method that comprises various uncharacterized biomarker compositions. In other words, the actual determined protein(s) or biomarker combinations have not been identified as markers in the method with ratios that are differentially expressed.  




In view of the lack of evidence, it is apparent that Applicants were not in possession of the claimed biomarker ratio measurements, at the time of filing the instant application. The claims read on the detection of two or more biomarkers selected from (TIMP1), (PPBP), (THBS1), (PF4), (HEP2), (C3), (C4BPA), (PROP), (SAA2), (ECM1), (ELANE), (CMGA), and (SERPIN) proteins. But the marker composition as claimed is not found in the disclosure.  
The skilled artisan cannot envision the detailed structure of the infinite possible biomarkers as recited by the claims, thus conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. An adequate description requires more than a mere statement that it is part of the invention. See Fiers v. Revel, 25 USPQ 2d 1601 at 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Lts., 18 USPQ2d 1016. See also, In The Reagents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), where the court held that a generic statement which defines a genus of a compound/seq.id/etc. by only their functional activity does not provide an adequate written description of the genus.
          The court indicated that while Applicants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a representative number of molecules, usually defined by a sequence, falling within the scope of the claimed genus.  At section B(1), the court states that "An adequate written description ...'requires a precise definition, such as by structure, formula, chemical name, or physical properties', not a mere wish or plan for obtaining the claimed chemical invention".
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention.  
The instant disclosure has not addressed the issues taught in the prior art as crucial to the discovery and utility of cancer biomarkers. 
The nature of the invention- the invention is directed to biomarker ratios that have not been demonstrated. 
The state of the prior art- the prior art of record fails to disclose the particular biomarker ratios meeting the claimed limitations.  
The predictability or lack thereof in the art- there is no predictability based on the instant specification that the biomarker ratios can be determined in all cancer disease states as instantly claimed. 
The amount of direction or guidance present- appropriate guidance is not provided by the specification for the claimed method.    
The presence or absence of working examples- working examples are not provided in the specification that identify and/or exemplify the claimed method.
The quantity of experimentation necessary- it would require undue amount of experimentation for the skilled artisan to make and use the biomarker ratio method as claimed.
The relative skill of those in the art-the level of skill in the art is high.
The breadth of the claims- as recited, the instant claims are directed to methods for treating a cancer subject using datasets comprising two or more biomarker proteins in a sample to determine a disease state of cancer and administering a therapeutic compound that modulates one or more of the detected biomarker protein levels. 
But the specification does not teach various biomarker combinations having utility in the method further being able to distinguish all cancer disease states. 
While it is not necessary to show working examples for every possible embodiment, there should be sufficient teachings in the specification that would suggest to the skilled artisan that the breadth of the claimed method is enabled.  This is not the case in the instant specification.    
In view of the teachings of In re Wands, 8 USPQ2d 1400, it has been determined that the level of experimentation required to enable the breadth of the claims is undue.  
Patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may not be workable.  See Brenner v. Manson, 383 U.S. 519, 536, 148 USPQ 689, 696 (1966).  While every aspect of a generic claim does not have to be carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.  Genetech Inc. v. Novo Nordisk A/S (CAFC) 42 USPQ2d 1001.  
That requirement has not been met in this specification with respect to the biomarker combinations having utility in ratio measurements that enable treatment of all cancer disease states. 
There is no guidance as to what portions, if any, of the claimed biomarkers are pertinent to the method or how much modification can occur while maintaining biomarker characteristics with respect to the instant invention.  In other words, there is no guidance as to what "common nexus exists in all the claimed biomarkers/proteins” if any that can be produced and utilized for the intended claimed purpose/identification. The specification does not include structural examples of a relationship. Thus, the resulting "biomarkers/proteins” having specified cancer measurements and treatment could result in any number of complexes not taught and enabled by the specification.
The prior art teaches that protein markers (detection and correlation) are highly unpredictable and require extensive experimentation. Tascilar et al. (Annals of Oncology 10,Suppl. 4:S107-S110, 1999) reports on diagnostic methods in the realm of disease states, however this review article is relevant to Applicants’ claimed invention.  It is art known that molecular–based assays are valid tools used to accessing binding reactions and in predicting and detecting diseases, however as assessed in the Tascilar review “…these tests should be interpreted with caution…”.   and “the genetic changes found in sources other than the pancreas itself (blood, stool) should be evaluated prudently”.   
Furthermore, Tockman et al. (Cancer Research 52:2711s-2718s, 1992) teach considerations necessary for a suspected cancer biomarker (intermediate end point marker) to have efficacy and success in a clinical application.  Although the reference is drawn to biomarkers for early lung cancer detection, the basic principles taught are clearly applicable to the evaluation of other binding complexes to other disease. 
Tockman teaches that prior to the successful application of newly described markers (such as drugs), research must validate the markers against acknowledged disease end points, establish quantitative criteria for marker presence/absence and confirm marker predictive value in prospective population trials, see abstract.  
Early stage markers of carcinogenesis have clear biological plausibility as markers of preclinical cancer and if validated (emphasis added) can be used for population screening (p. 2713s, column 1).  
The reference further teaches that once selected, the sensitivity and specificity of the plasma protein biomarker (posttranslational modification) must be validated to a known (histology/cytology-confirmed) cancer outcome.  
The essential element of the validation of an early protein detection marker is the ability to test the marker on clinical material obtained from subjects monitored in advance of clinical cancer and link those marker results with subsequent histological confirmation of disease.  
“This irrefutable link between antecedent marker and subsequent acknowledged disease is the essence of a valid intermediate end point [marker]”, see page 2714s, column 1, Biomarker Validation against Acknowledged Disease End Points section. 
Clearly, prior to the successful application of newly described markers (proteins), markers must be validated against acknowledged disease end points and the marker predictive value must be confirmed in prospective population trials, see page 2716s, column 2, Summary section.  Tockman reiterates that the predictability of the art in regards to cancer prognosis and the estimation of life expectancies within a population with a disease or disorder are highly speculative and unpredictable. 
While it is not necessary to show working examples for every possible embodiment, there should be sufficient teachings in the specification that would suggest to the skilled artisan that the breadth of the claimed method is enabled.  This is not the case in the instant specification.      
Therefore, in view of the insufficient guidance in the specification, extensive experimentation would be required to enable the claims and to practice the invention as claimed.
Claim Rejections - 35 USC § 102
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


12.	Claim(s) 1, 3, and 10-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bosch et al. (WO 2013/162368 A1).
	Bosch et al. disclose methods screening for colorectal cancer, the method comprising: screening a biological sample from an individual for one or more biomarkers selected from the group defined in Table 1 and/or Table 6, wherein the presence of or increased expression of the one or more biomarkers relative to a control sample is indicative that the individual is at risk of suffering from or is suffering from colorectal cancer. See abstract. 
In an alternative embodiment, the increased expression of the one or more biomarkers relative to a control sample is indicative that the individual is at risk of suffering from or is suffering from colorectal cancer. The one or more biomarkers may be selected from the group defined in Table 2. The biomarkers in Table 2 represent a preferred subset of the gene products of Table 1 and/or Table 6, for which the levels of differential expression in CRC or risk colorectal adenoma samples relative to control samples are considered statistically significant.
The one or more biomarkers may be selected from the group defined in Table 3. The biomarkers of Table 3 are differentially expressed in FIT-negative CRC samples relative to a control sample.
The listed biomarkers include SERPINA1 and various other proteins recited in the instant claims. Accordingly the reference to Bosch et al. anticipates the claimed method. Please see the entire reference, especially tables. 

13.	For reasons aforementioned, no claims are allowed.

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa Cook whose telephone number is 571-272-0816. The examiner works a flexible schedule but can normally be reached on Monday-Friday from 9am to 5pm.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at telephone number 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Lisa V. Cook
Patent Examiner
Art Unit 1642
Remsen 
571-272-0816
9/24/22

/LISA V COOK/Primary Examiner, Art Unit 1642